PER CURIAM.
This is a dissolution of marriage case where the parties, being dissatisfied with various portions of the final judgment as concerns financial matters, have filed an appeal and a cross-appeal.
*554With the exception hereafter noted, we affirm upon authority of Canakaris v. Ca-nakaris, 382 So.2d 1197 (Fla.1980).
We opine that the trial court erred in failing to order appellee, Edmund H. O’Keefe, to provide medical insurance coverage for the minor children of the marriage when appellee offered to continue to provide such coverage. Thiel v. Thiel, 426 So.2d 1212 (Fla. 4th DCA 1983).
Affirmed in part; reversed in part; and remanded for further proceedings consistent herewith.
HURLEY, DELL and WALDEN, JJ., concur.